COURT OF APPEALS OF VIRGINIA


Present: Judges Beales, Powell and Senior Judge Clements
Argued at Richmond, Virginia


KEON KEARNEY
                                                              MEMORANDUM OPINION * BY
v.     Record No. 2572-07-2                                   JUDGE RANDOLPH A. BEALES
                                                                  FEBRUARY 10, 2009
COMMONWEALTH OF VIRGINIA


                  FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                               Richard D. Taylor, Jr., Judge

                 Darryl A. Parker for appellant.

                 Rosemary V. Bourne, Assistant Attorney General (Robert F.
                 McDonnell, Attorney General, on brief), for appellee.


       The trial judge convicted Keon Kearney (appellant) of possession of cocaine with intent

to distribute, in violation of Code § 18.2-248. Appellant challenges his conviction on two

grounds. First, he argues the trial court improperly admitted into evidence the drugs attributable

to him and the corresponding certificate of analysis, because of an alleged break in the chain of

custody. Second, he argues the evidence was insufficient to prove beyond a reasonable doubt

that he had the required intent to distribute. For the following reasons, we affirm.

                                              I. BACKGROUND

       On the evening of December 12, 2005, City of Richmond Police Detective Kevin Mills1

patrolled the Whitcomb Court area of the city. Mills observed a group of ten to fifteen males

standing on the sidewalk. This group included appellant. Mills instructed the group to move on,



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           Officer Mills was initially accompanied by his field trainee.
and the males dispersed. Mills then examined the area. Under a red box that he believed

contained natural gas pipes, Mills found a folded piece of notebook paper; inside the paper were

off-white crack cocaine rocks packaged in ten “clear little plastic baggie corners.” Mills took the

contraband and hid across the street from the red box to see if anyone would come back for the

contraband. Approximately two minutes later, appellant returned to the area, bent down under

the red box several times, and yelled, “Where’s my s**t?” Some of the other males whom Mills

had dispersed returned to the area. Appellant exchanged words with one of them, who looked in

the direction where Mills had been, and then looked back in the direction of appellant. Appellant

then yelled, “They took my s**t.” At that point, Mills emerged from his hidden position,

approached appellant, and arrested him.

       At trial, appellant objected to the admission into evidence of the cocaine retrieved by

Detective Mills on December 12, 2005, and the corresponding certificate of analysis prepared by

the forensic analyst, John Przybylski, on December 14, 2005. Appellant contended that the

Commonwealth failed to satisfy a vital link in the chain of custody. Detective Mills testified that

he placed the drugs in his pocket until he arrived at the police department’s property division,

where he placed the drugs in a sealed plastic bag bearing his initials. Mills testified that he

personally did not deliver the drugs to the laboratory for forensic analysis. Przybylski testified

that he personally was not the individual who received the evidence at the laboratory. Przybylski

testified that the drugs were still in a sealed condition when he received them for analysis. Both

Mills and Przybylski testified that the drugs introduced at trial appeared substantially similar to

the drugs they had previously observed in this case. Finding there was a reasonable certainty

that the evidence had not been altered, substituted, or contaminated prior to analysis, the trial

judge overruled appellant’s objection, and admitted the cocaine and certificate of analysis into

evidence.

                                                -2-
       The trial judge admitted Detective Mills as an expert in street level narcotics and drug

distribution. According to Mills, the ten individually wrapped rocks of crack cocaine, weighing

a total of .898 2 gram, had a street value of between $100 and $200. Mills testified that, in his

experience, a crack addict would possess for personal use a maximum of five similarly sized

rocks, totaling approximately one-half of a gram. Although Mills considered the .898 gram of

crack cocaine at issue here to be “not a lot,” he testified that possession of this amount would be

inconsistent with personal use. Furthermore, Mills testified that no cash or drug paraphernalia

were found on appellant, and appellant did not appear to be intoxicated.

       Following the denial of appellant’s motion to strike at the conclusion of the

Commonwealth’s case-in-chief, appellant testified that he was not one of the individuals

dispersed by Detective Mills and was asking his friend to give him a cigarette when the officer

arrested him. The trial court denied appellant’s renewed motion to strike and subsequently

convicted appellant, finding the Commonwealth had demonstrated appellant’s constructive

possession of the cocaine and appellant’s intent to distribute.

                                            II. ANALYSIS

                                      A. CHAIN OF CUSTODY

       Appellant argues that a break in the chain of custody rendered the Commonwealth unable

to prove the authenticity of the drugs or the propriety of the certificate of analysis entered into

evidence at trial. Appellant claims that this break in the chain of custody occurred because

Detective Mills was not the police officer who transported the drug evidence to the forensic




       2
          Officer Mills testified that the drug weight was .899 gram, but the certificate of analysis
stated the cocaine weighed .898 gram.
                                                 -3-
laboratory and Przybylski was not the individual who initially received the evidence at the

laboratory. 3

        The purpose of the chain of custody rule is to establish that the evidence obtained by the

police was the same evidence tested at the laboratory. See Robertson v. Commonwealth, 12
Va. App. 854, 857, 406 S.E.2d 417, 419 (1991). “[W]here the substance analyzed has passed

through several hands the evidence must not leave it to conjecture as to who had it and what was

done with it between the taking and the analysis.” Rodgers v. Commonwealth, 197 Va. 527,

531, 90 S.E.2d 257, 259-60 (1955). However, “[t]he Commonwealth is not required to exclude

every conceivable possibility of substitution, alteration, or tampering.” Pope v. Commonwealth,

234 Va. 114, 129, 360 S.E.2d 352, 357 (1987). “All that is required in order to establish a chain

of custody is that the Commonwealth’s evidence ‘afford[s] reasonable assurance that the exhibits

at trial are the same and in the same condition as they were when first obtained.’” Id. at 114, 360

S.E.2d at 357 (quoting Smith v. Commonwealth, 219 Va. 554, 559, 248 S.E.2d 805, 808 (1978)).

Whether there exists a sufficient evidentiary foundation establishing a chain of custody is a

question within the trial court’s sound discretion. See Anderson v. Commonwealth, 274 Va.
469, 479, 650 S.E.2d 702, 708 (2007), cert. denied, 128 S. Ct. 2473 (2008).

        Robinson v. Commonwealth, 212 Va. 136, 183 S.E.2d 179 (1971), instructs us to focus

on vital links in the chain of custody. The requirement of reasonable assurance that exhibits at

trial are the same and in the same condition as they were when first obtained “‘is not met when

some vital link in the chain of possession is not accounted for, because then it is as likely as not

that the evidence analyzed was not the evidence originally received.’” Id. at 138, 183 S.E.2d at


        3
         Appellant also attempts to argue on appeal that the alleged break in the chain of custody
implicated Code § 19.2-187.1. However, appellant failed to reference Code § 19.2-187.1 at trial,
see Rule 5A:18, and no question presented was granted concerning this section. See Rule
5A:12(c). Therefore, because this issue is not properly before this Court on appeal, we decline to
address the applicability, or lack thereof, of Code § 19.2-187.1 to the merits of this appeal.
                                                 -4-
180 (quoting People v. Riser, 305 P.2d 1, 10 (Cal. 1957)). A vital link in the chain of possession

was unaccounted for in Robinson, where only the investigating officer who received the

evidence – and not the nurse and another officer who collected the evidence – testified at trial.

Id. at 137-38, 183 S.E.2d at 180-81. The Supreme Court could not “assume that these exhibits

were properly handled” because the Commonwealth “failed to establish this vital link in the

chain of possession.” Id. at 138, 183 S.E.2d at 181.

       Here, conversely, the Commonwealth at trial accounted for all vital links in the chain of

custody. Detective Mills collected the drug evidence, and Przybylski analyzed it and prepared

the certificate of analysis. When he last saw the evidence prior to trial, Mills had left it in a

sealed condition with his initials affixed; to that end, Mills’s testimony “set forth the extensive

procedures [he used] for identifying, packaging, and securing the [evidence].” Dotson v. Petty, 4
Va. App. 357, 363, 358 S.E.2d 403, 406 (1987). Likewise, Przybylski testified that, when he

first encountered the drug evidence at the laboratory, he received it in a sealed condition. When

he viewed the drugs at trial, Przybylski testified that he did not discern any noticeable difference

in their condition from when he had them in his personal custody for analysis. He testified that

the handling of the drugs conformed to the procedures employed by the Department of Forensic

Science. On the facts before us, we find the Commonwealth afforded reasonable assurance that

the drug evidence introduced at trial was the same and in the same condition as it was when first

obtained by Detective Mills. Therefore, we cannot say as a matter of law that the chain of

custody was insufficient, and we find no abuse of discretion in the trial court’s admission of the

drug evidence and the corresponding certificate of analysis.

                                     B. INTENT TO DISTRIBUTE

       Appellant also argues the Commonwealth failed to prove beyond a reasonable doubt that

he intended to distribute the cocaine rocks retrieved by Detective Mills.

                                                 -5-
        When considering the sufficiency of the evidence on appeal, “a reviewing court does not

‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663, 588 S.E.2d 384, 387 (2003)

(quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). “Viewing the evidence in the light

most favorable to the Commonwealth, as we must since it was the prevailing party in the trial

court,” Riner v. Commonwealth, 268 Va. 296, 330, 601 S.E.2d 555, 574 (2004), “[w]e must

instead ask whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt,’” Crowder, 41 Va. App. at 663, 588 S.E.2d at 387 (quoting

Kelly v. Commonwealth, 41 Va. App. 250, 257, 584 S.E.2d 444, 447 (2003) (en banc)). See

also Maxwell v. Commonwealth, 275 Va. 437, 442, 657 S.E.2d 499, 502 (2008). “This familiar

standard gives full play to the responsibility of the trier of fact fairly to resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Jackson, 443 U.S. at 319.

        Code § 18.2-248 prohibits the possession of a controlled substance with a

contemporaneous intent to distribute. See Williams v. Commonwealth, 52 Va. App. 194, 201,

662 S.E.2d 627, 630 (2007). On brief, appellant assumes arguendo that he constructively

possessed the crack cocaine, but argues there was insufficient evidence of intent to distribute.

The Commonwealth offered no direct evidence of appellant’s intent to distribute. Because of the

difficulty of proving intent directly, the Commonwealth may, and often must, rely instead on

circumstantial evidence. Id.

        “Circumstantial evidence is as competent and is entitled to as much weight as direct

evidence, provided it is sufficiently convincing to exclude every reasonable hypothesis except

that of guilt.” Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864, 876 (1983). In

cases lacking direct evidence of drug distribution, intent to distribute “must be shown by

                                                  -6-
circumstantial evidence,” Servis v. Commonwealth, 6 Va. App. 507, 524, 371 S.E.2d 156, 165,

(1988), such as a person’s conduct and statements, Long v. Commonwealth, 8 Va. App. 194,

198, 379 S.E.2d 473, 476 (1989). Circumstances that shed light on the accused’s specific intent

regarding illegal drugs in his possession include the quantity and method of packaging of the

drugs possessed by him and the presence or absence of drug paraphernalia. Shackleford v.

Commonwealth, 32 Va. App. 307, 327, 528 S.E.2d 123, 133 (2000). “‘Possession of a quantity

greater than that ordinarily possessed for one’s personal use may be sufficient to establish an

intent to distribute it.’” Gregory v. Commonwealth, 22 Va. App. 100, 110, 468 S.E.2d 117, 122

(1996); see also Hunter v. Commonwealth, 213 Va. 569, 570, 193 S.E.2d 779, 780 (1973)

(holding that proof that the quantity of drugs possessed exceeds an amount normally possessed

for personal use, without more, can be sufficient to show an intent to distribute).

       Appellant argues that Dukes v. Commonwealth, 227 Va. 119, 313 S.E.2d 382 (1984),

compels reversal. There, the defendant was a civilian employee at a military installation when

Naval officers searched the facility for narcotics pursuant to a warrant. As a result of the search,

three one-inch square manila envelopes containing marijuana were found on appellant’s person.

Id. at 121-22, 313 S.E.2d at 383. The Supreme Court held that, although the defendant conceded

the evidence was sufficient to prove possession of marijuana, there was insufficient evidence to

establish that she possessed the drug with the intent to distribute. The Court found that “the

relatively small quantity of marijuana in the defendant’s possession warrant[ted] the inference

that it was for her personal use.” Id. at 122, 313 S.E.2d at 383. Furthermore, the Court found

that the Commonwealth was unable to overcome this inference with circumstantial evidence that

the marijuana was packaged to facilitate distribution, that the defendant possessed no drug

paraphernalia when arrested, and that there was no evidence that she had used marijuana prior to

being arrested. Id. at 122-23, 313 S.E.2d at 384. Because these circumstantial factors were

                                                -7-
deemed insufficient to support a conviction for possession with intent to distribute in Dukes,

appellant argues, they should not have supported his conviction here.

       A close reading of Dukes and a review of the evidence adduced at trial here dictate that

Dukes does not control in this case. Although appellant claims that he, like Dukes, possessed a

relatively small amount of contraband, thus creating an inference of personal use, such is not the

case here. Officer Mills, the Commonwealth’s expert witness, testified that the .898 gram of

crack cocaine at issue here, though not a large quantity, constituted a quantity inconsistent with

personal use. Detective Mills’s “expert testimony about the ‘factors he considered are

inconsistent with personal use can be considered by the fact finder together with other evidence

to determine whether the Commonwealth’s evidence proves beyond a reasonable doubt the intent

to distribute.’” Williams, 52 Va. App. at 203, 662 S.E.2d at 632 (quoting Askew v.

Commonwealth, 40 Va. App. 104, 110, 578 S.E.2d 58, 61 (2003)). The fact finder was entitled

to consider Mills’s expert testimony concerning drug quantity, together with other pieces of

circumstantial evidence, such as the packaging of drugs and the absence of drug paraphernalia, in

determining whether appellant had the specific intent to distribute. See Askew, 40 Va. App. at

110, 578 S.E.2d at 61. Such additional circumstantial factors failed to support the conviction in

Dukes only when applied to the particular facts of that case, where, as noted above, no evidence

established that the quantity of marijuana seized from her was inconsistent with personal use.

       “When a defendant challenges on appeal the sufficiency of the evidence to sustain his

conviction, the appellate court has a duty to examine all the evidence that tends to support the

conviction.” Bolden v. Commonwealth, 275 Va. 144, 147, 654 S.E.2d 584, 586, cert. denied,

129 S. Ct. 284 (2008). Here, ample evidence tended to support appellant’s conviction for

possession of cocaine with intent to distribute. As discussed above, Detective Mills’s expert

testimony indicated that the .898 gram of crack cocaine found at the scene was inconsistent with

                                                -8-
personal use. Appellant’s conduct and statements evinced a proprietary interest in the

contraband, yet he did not possess any drug paraphernalia indicative of personal use. See

Welshman v. Commonwealth, 28 Va. App. 20, 37, 502 S.E.2d 122, 130 (1998) (en banc) (stating

“the absence of any paraphernalia suggestive of personal use . . . [is] regularly recognized as [a]

factor [] indicating an intent to distribute”). Appellant did not appear to be under the influence of

drugs at the time of his arrest, and the drugs were stored in an obscure place, rather than on

appellant’s person or even in his home. They were also individually packaged in ten plastic

baggie corners. See Craddock v. Commonwealth, 40 Va. App. 539, 554, 580 S.E.2d 454, 458

(2003) (noting expert testimony that “each of the twelve rocks of crack had been ‘individually

packaged,’ indicating that the cocaine could be sold in small, individual quantities”).

Furthermore, although appellant did not carry an unusual amount of cash at the time of his arrest,

this fact was actually consistent with Detective Mills’s experience that, around the time period of

appellant’s arrest in 2005, he interacted with drug dealers who did not carry unusual amounts of

cash.

        When all of these circumstantial factors are considered together in the light most

favorable to the Commonwealth, a rational fact finder could indeed determine that sufficient

evidence established appellant’s specific intent to distribute the cocaine.

                                         III. CONCLUSION

        For the foregoing reasons, we affirm appellant’s conviction.

                                                                                     Affirmed.




                                                -9-